Exhibit ENTERGY TEXAS RESTORATION FUNDING,LLC, Issuer, and THE BANK OF NEW YORK MELLON, Indenture Trustee and Securities Intermediary INDENTURE Dated as of November 6, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions SECTION 1.02.Incorporation by Reference of Trust Indenture Act SECTION 1.03.Rules of Construction ARTICLE II THE TRANSITION BONDS SECTION 2.01.Form SECTION 2.02.Denominations; Transition Bonds SECTION 2.03.Execution, Authentication and Delivery SECTION 2.04.Temporary Transition Bonds SECTION 2.05.Registration; Registration of Transfer and Exchange of Transition Bonds SECTION 2.06.Mutilated, Destroyed, Lost or Stolen Transition Bonds SECTION 2.07.Persons Deemed Owner SECTION 2.08.Payment of Principal, Premium, if any, and Interest; Interest on Overdue Principal; Principal, Premium, if any, and Interest Rights Preserved. SECTION 2.09.Cancellation SECTION 2.10.Outstanding Amount; Authentication and Delivery of Transition Bond SECTION 2.11.Book-Entry Transition Bonds SECTION 2.12.Notices to Clearing Agency SECTION 2.13.Definitive Transition Bonds SECTION 2.14.CUSIP Number SECTION 2.15.Letter of Representations SECTION 2.16.[RESERVED] SECTION 2.17.Tax Treatment SECTION 2.18.State Pledge SECTION 2.19.Security Interests ARTICLE III COVENANTS SECTION 3.01.Payment of Principal, Premium, if any, and Interest SECTION 3.02.Maintenance of Office or Agency SECTION 3.03.Money for Payments To Be Held in Trust SECTION 3.04.Existence SECTION 3.05.Protection of Transition Bond Collateral SECTION 3.06.Opinions as to Transition Bond Collateral. SECTION 3.07.Performance of Obligations; Servicing; SEC Filings. SECTION 3.08.Certain Negative Covenants SECTION 3.09.Annual Statement as to Compliance SECTION 3.10.Issuer May Consolidate, etc., Only on Certain Terms. SECTION 3.11.Successor or Transferee. SECTION 3.12.No Other Business SECTION 3.13.No Borrowing SECTION 3.14.Servicer’s Obligations SECTION 3.15.Guarantees, Loans, Advances and Other Liabilities SECTION 3.16.Capital Expenditures SECTION 3.17.Restricted Payments SECTION 3.18.Notice of Events of Default SECTION 3.19.Further Instruments and Acts SECTION 3.20.[RESERVED] SECTION 3.21.Inspection SECTION 3.22.Sale Agreement, Servicing Agreement, and Administration Agreement Covenants. SECTION 3.23.Taxes ARTICLE IV SATISFACTION AND DISCHARGE; DEFEASANCE SECTION 4.01.Satisfaction and Discharge of Indenture; Defeasance. SECTION 4.02.Conditions to Defeasance SECTION 4.03.Application of Trust Money SECTION 4.04.Repayment of Moneys Held by Paying Agent ARTICLE V REMEDIES SECTION 5.01.Events of Default SECTION 5.02.Acceleration of Maturity; Rescission and Annulment SECTION 5.03.Collection of Indebtedness and Suits for Enforcement by Indenture Trustee. SECTION 5.04.Remedies; Priorities. SECTION 5.05.Optional Preservation of the Transition Bond Collateral SECTION 5.06.Limitation of Suits SECTION 5.07.Unconditional Rights of Holders To Receive Principal, Premium, if any, and Interest SECTION 5.08.Restoration of Rights and Remedies SECTION 5.09.Rights and Remedies Cumulative SECTION 5.10.Delay or Omission Not a Waiver SECTION 5.11.Control by Holders SECTION 5.12.Waiver of Past Defaults SECTION 5.13.Undertaking for Costs SECTION 5.14.Waiver of Stay or Extension Laws SECTION 5.15.Action on Transition Bonds ARTICLE VI THE INDENTURE TRUSTEE SECTION 6.01.Duties of Indenture Trustee. SECTION 6.02.Rights of Indenture Trustee SECTION 6.03.Individual Rights of Indenture Trustee SECTION 6.04.Indenture Trustee’s Disclaimer SECTION 6.05.Notice of Defaults. SECTION 6.06.Reports by Indenture Trustee to Holders. SECTION 6.07.Compensation and Indemnity SECTION 6.08.Replacement of Indenture Trustee and Securities Intermediary. SECTION 6.09.Successor Indenture Trustee by Merger SECTION 6.10.Appointment of Co-Trustee or Separate Trustee. SECTION 6.11.Eligibility; Disqualification SECTION 6.12.Preferential Collection of Claims Against Issuer SECTION 6.13.Representations and Warranties of Indenture Trustee SECTION 6.14.Annual Report by Independent Registered Public Accountants SECTION 6.15.Custody of Transition Bond Collateral ARTICLE
